Filed 4/26/16 Wichmann v. Superior Court CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA


                                      THIRD APPELLATE DISTRICT


                                                         (Yolo)
                                                            ----



JEFFREY WICHMANN et al.,                                                                     C077685

                   Petitioners,                                                         (Super. Ct. No.
                                                                                       CV CV 06-72352)
         v.

THE SUPERIOR COURT OF YOLO COUNTY,

                   Respondent;

DALE M. WALLIS,

                   Real Party in Interest.




         This original proceeding comes after appeal and our remand to the trial court for
further proceedings. Respondents Jeffrey Wichmann and Mary Holmes petition for a
writ of mandate directing the trial court to grant their motion for judgment on the
pleadings as to equitable relief sought by real party in interest Dale M. Wallis. Wallis


                                                             1
responds, however, that she is entitled to a trial against defendants on those equitable
claims. She bases this argument on an improper reading of our decision reversing
equitable relief ordered against another defendant. We conclude that Wallis, having lost
on her equitable claims against these individual defendants long ago and having failed to
assert on appeal that her equitable claims against them were valid, cannot now assert
those equitable claims by arguing that our reversal of the court’s granting of equitable
relief against another defendant necessarily resurrected her equitable claims against these
two defendants. We therefore grant the petition of Wichmann and Holmes for a writ of
mandate directing the trial court to grant their motion for judgment on the pleadings.
                                     BACKGROUND
       This aged litigation goes back to 1994. On October 17, 2013, we filed an opinion
affirming in part and reversing in part the judgment. We provide the details of that
disposition below. Here, however, we quote the summary of this litigation as provided in
that opinion:
       “Plaintiff Dale M. Wallis invented an antigen for a bovine mastitis vaccine as part
of her duties as an employee of defendant PHL Associates, Inc. (PHL), more than 20
years ago. The vaccine was eventually sold to Upjohn, and this protracted litigation has
featured the contest between Wallis and PHL over the benefits related to that sale. A jury
concluded that PHL and Wallis agreed that Wallis would own the antigen, but the jury
also concluded that PHL committed no fraud relating to the antigen. Instead, the jury
concluded PHL committed fraud relating to Wallis's money–$20,000 she paid to PHL
and its shareholders (also defendants) to buy stock in PHL. Based on this conclusion, the
jury awarded Wallis a total of more than $2 million dollars in compensatory damages and
$500,000 in punitive damages. Finding unjust enrichment, the trial court awarded Wallis
a constructive trust against PHL of more than $1 million. Both sides appeal[ed].” (Wallis
v. PHL Associates, Inc. (2013) 220 Cal. App. 4th 814, 816 (Wallis).)



                                             2
       In 1994, Wallis sued PHL, as well as individual defendants Wichmann, Holmes,
and Thomas Hanzo. (Hanzo has since passed away, and his estate is not involved in
these proceedings.) As of 1998, the fifth amended complaint alleged both legal and
equitable claims. The case was tried in 2000. A jury returned verdicts in favor of Wallis
and against PHL and the individual defendants on legal issues. As to the equitable issues,
the court orally granted the motions of the individual defendants (as relevant here,
Wichmann and Holmes) for nonsuit, finding that the evidence did not support the
equitable claims against the individual defendants because either there was no
constructive trust or there was an adequate remedy at law.
       Because there was a pending cross-complaint, judgment was not entered in this
case until 2010, ten years after the trial court had granted the motion of Wichmann and
Holmes for nonsuit. On the equitable claims, the judgment ordered PHL to pay $671,262
to Wallis. The judgment did not mention the nonsuit order and did not order Wichmann
or Holmes to pay anything to Wallis on the equitable claims.
       All parties appealed, including Wallis, PHL, and the individual defendants. In her
opening brief, Wallis noted that the trial court granted the individual defendants’ motion
for nonsuit on her equitable claims and acknowledged that her award against the
individual defendants was based entirely on her legal claims. The opening brief made no
contention that the nonsuit was improperly granted or that the judgment should have
included an award against the individual defendants on her equitable claims.
       When we filed our opinion, we also noted that nonsuit had been granted in favor
of the individual defendants on the equitable claims, and, consistent with Wallis’s
briefing, we included no further discussion of the individual defendants in relation to the
equitable claims. (Wallis, supra, 220 Cal.App.4th at p. 821.)
       Our summary of the issue presented on appeal stated: “We conclude that (1) the
jury’s verdict that PHL (and the individual defendant shareholders) committed fraud
related to Wallis’s money does not support the damages award of more than $2 million;

                                             3
(2) given the required reduction of the fraud damages, the punitive damages award
against PHL must also be reduced; (3) the trial court’s equitable award must be reversed
and remanded for a new trial because the court improperly denied PHL’s request for a
statement of decision; (4) the trial court erred by offsetting the award of damages to
Wallis before computing prejudgment interest; and (5) we need not resolve several
additional issues raised by the parties because of how we resolve the issues already
mentioned. [¶] We therefore modify the judgment as to the jury verdict and remand for
recalculation of prejudgment interest, and we reverse and remand the judgment as to the
equitable relief.” (Wallis, supra, 220 Cal.App.4th at p. 817.)
       As noted in our summary of the issues, the reversal of the equitable relief was
necessary because the trial court improperly denied defendant PHL’s request for a
statement of decision. Nothing was mentioned concerning defendants Wichmann and
Holmes.
       The disposition provided: “The judgment as to the jury verdicts is modified to
award Wallis $15,000 against PHL, $2,000 against Wichmann, and $1,000 against
Holmes in compensatory damages and $150,000 against PHL in punitive damages. With
those modifications, the judgment as to the verdicts is affirmed but remanded for
recalculation of prejudgment interest consistent with this opinion. [¶] The judgment as
to the equitable relief is reversed and remanded for a new trial.” (Wallis, supra, 220
Cal.App.4th at pp. 827-828, fn. omitted.)
       On remand, Wallis claimed that the reversal of the equitable relief in our opinion
deciding the appeal allowed her to seek equitable relief from Wichmann and Holmes on
remand. Disagreeing, Wichmann and Holmes filed a motion for judgment on the
pleadings, arguing that Wallis’s equitable claims against Wichmann and Holmes are
barred as a matter of law because nonsuit was granted on those claims and Wallis did not
contend on appeal that those claims were valid. After a hearing, for which we have no



                                             4
transcript, the trial court entered an order denying the motion for judgment on the
pleadings.
       Wichmann and Holmes filed a petition for writ of mandate, and we issued an order
to show cause.
                                       DISCUSSION
       Put simply, Wallis abandoned her equitable claims against Wichmann and Holmes
after the trial court orally granted nonsuit. She failed to assert on appeal that those claims
were valid, so she cannot now resurrect those claims on remand.
       When a party appeals, that party must present all issues to the appellate court that
the party desires the appellate court to address. Any issues not raised and argued are
deemed abandoned. (Gonzales v. R. J. Novick Constr. Co. (1978) 20 Cal. 3d 798, 804-
805.) Failing to designate and argue parts of the judgment “leave[s] the parts not
appealed from unaffected, and it would logically follow that such unaffected parts must
be deemed final, being a final judgment of the facts and rights which they determine.
The decisions are to the effect that upon such an appeal where the parts not appealed
from are not so intimately connected with the part appealed from that a reversal of that
part would require a reconsideration of the whole case in the court below, the court upon
such partial appeal can inquire only with respect to the portion appealed from.” (Whalen
v. Smith (1912) 163 Cal. 360, 362-363 (Whalen).) Reversal of the part appealed from
does not affect the part not appealed from. (Id. at pp. 363-364.)
       Here, the nonsuit in favor of Wichmann and Holmes on Wallis’s equitable claims
was “not so intimately connected” with the judgment on Wallis’s equitable claims against
PHL that reversal of the judgment as to PHL “would require a reconsideration of the
whole case in the court below.” (Whalen, supra, 163 Cal. at pp. 362-363.) That
conclusion is supported by the conduct of the parties in the appeal. Wallis, in her
briefing, mentioned the nonsuit granted against her as to Wichmann and Holmes, but she
did not argue that her equitable claims against those individual defendants (on which

                                              5
nonsuit was granted) were intimately connected to her equitable claims against PHL (on
which she obtained equitable relief). Also, no party asserted that Wallis’s equitable
claims against Wichmann and Holmes should be retried.
       The effect of our reversal was to place the parties in the same position they were in
before the case was tried “with respect to the issues on which we reverse[d] the judgment.
[Citations.]” (Fassberg Construction Co. v. Housing Authority of City of Los Angeles
(2007) 152 Cal. App. 4th 720, 758.) Here, PHL sought and received reversal of the
equitable relief awarded against it. On the other hand, Wallis did not seek reversal of the
denial of equitable relief she claimed against Wichmann and Holmes. Consequently, the
opinion and disposition in the appeal cannot be read to grant her such relief.
       Despite her acquiescence in the nonsuit and her abandonment of equitable relief
against Wichmann and Holmes, Wallis argues that the opinion and disposition in the
appeal resurrected her equitable claims against Wichmann and Holmes. She bases this
argument on a tortured and meritless application of general rules relating to nonsuit and
reversal of a judgment.
       Wallis argues that, because an order of nonsuit must be in writing, there was never
any nonsuit. “All dismissals ordered by the court shall be in the form of a written order
signed by the court . . . .” (Code Civ. Proc., § 581d.) However, Wallis did not make this
argument on appeal. Instead, she left unchallenged the trial court’s oral grant of nonsuit.
On remand, it is too late to assert that the nonsuit should have been in writing, especially
since there was a written judgment concerning equitable claims that made an award
against PHL but not against Wichmann and Holmes.
       Wallis argues that the language of our disposition, reversing and remanding the
judgment for a new trial as to equitable relief, allows her to pursue her equitable claims
against Wichmann and Holmes. In support of this argument, she cites various general
statements about how an unqualified reversal places the parties in the same position as if
the cause had never been tried. (See, e.g., People v. Mattson (1990) 50 Cal. 3d 826, 849;

                                              6
Weisenburg v. Cragholm (1971) 5 Cal. 3d 892, 896-897 (Weisenburg).) However, as
noted in Weisenburg, “the opinion of the Court of Appeal must be followed as far as
applicable.” (5 Cal.3d at p. 896.) That is consistent with the authority cited above that a
reversal “leave[s] the parts not appealed from unaffected . . . .” (Whalen, supra, 163 Cal.
at p. 362.) Here, Wallis abandoned her equitable claims against Wichmann and Holmes,
so the reversal of the equitable relief ordered against PHL cannot be read to include
reversal of the denial of equitable relief as to Wichmann and Holmes.
       A disposition in an appellate opinion, and the resulting remittitur, must be read in
the context of the prior litigation, the claims made by the parties on appeal, the actions of
the parties with respect to the various claims, and the text of the appellate opinion.
(Combs v. Haddock (1962) 209 Cal. App. 2d 627, 631-632 [interpretation of remittitur
dependent on opinion].) So read here, the disposition in our appellate opinion does not
have the effect of gratuitously resurrecting plaintiff’s long-lost and abandoned equitable
claims against Wichmann and Holmes.
       Wallis argues that we have no power to grant the relief requested because granting
such relief would effectively be modifying the decision after we lost jurisdiction to do so.
But the argument fails because we are not modifying the decision. As noted throughout
this discussion, the disposition and opinion must be read together to define what will
happen on remand. When done so here, it is clear that Wallis cannot proceed on her
equitable claims against Wichmann and Holmes.
                                      DISPOSITION
       The writ petition is granted. Let a peremptory writ of mandate issue directing the
trial court to vacate its order of September 23, 2014, denying the motion of Wichmann
and Holmes for judgment on the pleadings, and to enter a new and different order




                                              7
granting the motion for judgment on the pleadings. Costs are awarded to Wichmann and
Holmes. (Cal. Rules of Court, rule 8.493.)



                                                   NICHOLSON           , Acting P.J.




We concur:




      ROBIE                , J.




      BUTZ                 , J.




                                             8